     Case: 1:20-cv-00668 Document #: 17 Filed: 05/18/20 Page 1 of 3 PageID #:469




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 AIDO MOBILITY LLC,

                      Plaintiff,
         v.                                        Civil Action No. 1:20-CV-0668

 YELP, INC.,                                       PATENT CASE

                      Defendant.


  JOINT STATUS REPORT AND REQUEST THAT CASE BE STAYED PENDING A
    RULING ON PLAINTIFF’S MOTION TO REASSIGN CASES AS RELATED
                   PURSUANT TO LOCAL RULE 40.4

        Pursuant to Paragraph 5 of the Third Amended General Order 20-0012, Plaintiff Aido

Mobility LLC (“Aido”) and Defendant Yelp, Inc. (“Defendant”) (collectively “the parties”)

hereby submit the following joint status report.

        A.        The progress of discovery:

        Fact discovery has not yet opened. Defendant has not yet responded to the Complaint,

the parties have not conducted a Rule 26(f) conference, and a schedule has not yet been entered

in this matter.

        B.        The status of briefing on any unresolved motions:

        Pursuant to Local Rule 40.4, Plaintiff has filed a pending Motion to Reassign Cases in the

lead case, Aido Mobility v. CVS Health Corp., Case No. 1:20-cv-0650 (Dkt. 18), pending before

Judge Kendall. Defendants have until June 4, 2020 to file their opposition to the motion. The

hearing on the Motion to Reassign is currently set for June 12, 2020.

        C. Settlement efforts:

        The parties have engaged in preliminary settlement discussions.



                                                   1
    Case: 1:20-cv-00668 Document #: 17 Filed: 05/18/20 Page 2 of 3 PageID #:470




       D.      Provide an agreed proposed revised discovery and dispositive motion
               schedule (or alternative proposals) for the next 45 days:

       In an effort to minimize judicial resources and increase efficiencies the parties have met

and conferred and have agreed to a stay of the case until the Motion to Reassign is decided. This

agreement does not restrict any party from moving this Court to lift the stay in this matter to the

extent they feel there is good cause exists to do so. Further, this agreement does not restrict

Defendant’s ability to file an opposition to the Motion to Reassign or an Answer or other

response to the Complaint should such papers be appropriate.

       E.      Provide an agreed proposed revised discovery and dispositive motion
               schedule (or alternative proposals) in cases where the current scheduled
               needs revised:

       Not applicable.

       F.      Request any agreed action that the Court can take without a hearing:

       Per section D above, the parties respectfully request that this matter be stayed pending a

ruling by the Court on Plaintiff’s pending Motion to Reassign, which is currently scheduled for

hearing on June 12, 2020.

       G.      State whether the parties believe a telephonic hearing with a judge is
               necessary and time urgent, and if so, identify the issue that warrants
               discussion:

       The parties do not believe that telephonic hearing with the judge is necessary.




                                                 2
    Case: 1:20-cv-00668 Document #: 17 Filed: 05/18/20 Page 3 of 3 PageID #:471




Dated: May 18, 2020                                   Respectfully submitted,

 /s/ Timothy E. Grochocinski                        /s/ Brian Michalek
 Timothy E. Grochocinski                            Brian Michalek
 tim@nbafirm.com                                    Brian.michalek@saul.com
 Joseph P. Oldaker                                  Saul Ewing Amstein & Lehr, LLP
 joseph@nbafirm.com                                 161 North Clark St., Suite 4200
 Nelson Bumgardner Albritton, P.C.                  Chicago, IL 60601
 15020 S. Ravinia Ave., Suite 29                    P. 312-876-7836
 Orland Park, Illinois 60462
 P. 708-675-1974                                    ATTORNEYS FOR DEFENDANT
                                                    YELP, INC.
 ATTORNEYS FOR PLAINTIFF
 AIDO MOBILITY LLC.




                                CERTIFICATE OF SERVICE

        I certify that on May 18, 2020, I electronically filed the foregoing with the Clerk of the
Court using the ECF system which will send notification of such filing to all attorneys of record
herein at their respective addresses as disclosed on the pleadings.

                                                      /s/ Timothy E. Grochocinski




                                                3
